Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Surinder Sachar (Reg. No. 34,423) on 06/15/2022.

The application has been amended as follows:

Claim 1.  (Currently Amended)  An air-conditioning control device, comprising:
model storage configured to store a discomfort probability model which estimates a value of discomfort of an occupant by a time elapsed after an energy-saving operation of an air conditioner installed in a room is turned on and before the energy-saving operation is turned off by the occupant, and an air-conditioning state of the room at the time when the energy-saving operation is turned off; and
a processor configured to:
	acquire a current air-conditioning state of the room during the energy-saving operation of the air conditioner; and
	
	estimate the value of the discomfort of the occupant in the room, by applying the discomfort probability model to the time elapsed after the energy-saving operation is turned on and before the present time and the acquired air-conditioning state,
	turn off the energy-saving operation when the estimated value of the discomfort is larger than or equal to a predetermined value.

Claim 2.  (Canceled)  

Claim 3.  (Original)  The air-conditioning control device of claim 1, wherein
the processor is configured to change settings of the air conditioner to settings conducted before the energy-saving operation is turned on. 

Claim 4.  (Original)  The air-conditioning control device of claim 3, wherein
the processor is configured not to change the settings of the air conditioner when the settings of the air conditioner have been changed by the occupant during the energy-saving operation of the air conditioner. 

Claim 5.  (Original)  The air-conditioning control device of claim 1, further comprising:
log data storage configured to store log data including a date and time when the energy-saving operation has been turned on in the past, a date and time when the energy-saving operation has been turned off by the occupant, and a past air-conditioning state of the room, wherein
the processor is configured to construct the discomfort probability model, based on the log data. 

Claim 6.  (Original)  The air-conditioning control device of claim 5, wherein
the past air-conditioning state of the room included in the log data includes a past temperature of the room, and
the processor is configured to:
	construct the discomfort probability model, based on the variance value of the past temperature of the room included in the log data; and
	acquire the variance value of the temperature of the room during the energy-saving operation of the air conditioner as the air-conditioning state of the room. 

Claim 7.  (Original)  An air-conditioning system, comprising:
the air-conditioning control device of claim 1; and
an air conditioner operating based on a signal output by the processor. 

Claim 8.  (Previously Presented)  An air-conditioning control device controlling a first air conditioner installed in a first room and a second air conditioner installed in a second room, the air-conditioning control device comprising:
model storage configured to store a discomfort probability model with respect to a time elapsed after an energy-saving operation of the first air conditioner is turned on and before the energy-saving operation is turned off by the occupant, and an air-conditioning state of the first room at the time when the energy-saving operation is turned off; and
a processor configured to:
	set an upper limit of power consumption at a whole air conditioning system including the first air conditioner and the second air conditioner;
	acquire the air-conditioning state of the first room during the energy-saving operation of the first air conditioner and the second air conditioner;
	estimate discomfort of an occupant in the first room by applying the discomfort probability model to the time elapsed before the energy-saving operation of the first air conditioner is turned on and before the present time and the acquired air-conditioning state; and
	turn the energy-saving operation of the first air conditioner off when the estimated discomfort is larger than a predetermined value, and turn the energy-saving operation of the second air conditioner stronger so that the power consumption of the whole air conditioning system is under the limit. 

Claim 9.  (Currently Amended)  An air-conditioning control method executed by an air-conditioning control device comprising at least one processor and a model storage configured to store a discomfort probability model which estimates a value of discomfort of an occupant by a time elapsed after an energy-saving operation of an air conditioner installed in a room is turned on and before the energy-saving operation is turned off by the occupant, and an air-conditioning state of the room at the time when the energy-saving operation is turned off, the method, implemented by the at least one processor, comprising:
acquiring a current air-conditioning state of the room during the energy-saving operation of the air conditioner; [[and]]

estimating the value of the discomfort of the occupant in the room, by applying the discomfort probability model to the time elapsed after the energy-saving operation is turned on and before the present time and the acquired air-conditioning state; and
turning off the energy-saving operation when the estimated value of the discomfort is larger than or equal to a predetermined value.


Reason for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 9, Yageta JP 2011196568 A teaches a discomfort probability model which estimates a value of discomfort of an occupant based on the frequency of the occupant manually cancelling the energy saving control; Vainas US 20170187815 A1 teaches predicting timing of an occupant to change the air conditioning setting based on previous occupant’s timing of changing the air conditioning setting after certain duration of time. However, Yageta and Vainas do not teach or suggest individually or in combination:
model storage configured to store a discomfort probability model which estimates a value of discomfort of an occupant by a time elapsed after an energy-saving operation of an air conditioner installed in a room is turned on and before the energy-saving operation is turned off by the occupant, and an air-conditioning state of the room at the time when the energy-saving operation is turned off;
acquire a current air-conditioning state of the room during the energy-saving operation of the air conditioner; and
estimate the value of the discomfort of the occupant in the room, by applying the discomfort probability model to the time elapsed after the energy-saving operation is turned on and before the present time and the acquired air-conditioning state,
	turn off the energy-saving operation when the estimated value of the discomfort is larger than or equal to a predetermined value.

Regarding claim 8, Yageta teaches a discomfort probability model which estimates a value of discomfort of an occupant based on the frequency of the occupant manually cancelling the energy saving control, an air-conditioning control device controlling a first air conditioner and second air conditioner, and set an upper limit of power consumption at an air conditioning system; Vainas teaches predicting timing of an occupant to change the air conditioning setting based on previous occupant’s timing of changing the air conditioning setting after certain duration of time; Lu US 20130282181 A1 teaches the first air conditioner and second air conditioner are in different rooms, an upper limit of power consumption is the whole power consumption of first and second air conditioners, and second air conditioner's energy saving control becomes stronger to keep the power consumption under limit. However, Yageta, Vainas and Lu do not teach or suggest individually or in combination:
An air-conditioning control device controlling a first air conditioner installed in a first room and a second air conditioner installed in a second room, the air-conditioning control device comprising:
model storage configured to store a discomfort probability model with respect to a time elapsed after an energy-saving operation of the first air conditioner is turned on and before the energy-saving operation is turned off by the occupant, and an air-conditioning state of the first room at the time when the energy-saving operation is turned off; and
a processor configured to:
	set an upper limit of power consumption at a whole air conditioning system including the first air conditioner and the second air conditioner;
	acquire the air-conditioning state of the first room during the energy-saving operation of the first air conditioner and the second air conditioner;
	estimate discomfort of an occupant in the first room by applying the discomfort probability model to the time elapsed before the energy-saving operation of the first air conditioner is turned on and before the present time and the acquired air-conditioning state; and
	turn the energy-saving operation of the first air conditioner off when the estimated discomfort is larger than a predetermined value, and turn the energy-saving operation of the second air conditioner stronger so that the power consumption of the whole air conditioning system is under the limit.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yue CN 104110788 A teaches the comfort level of user is determined based on whether the user makes adjustment to air conditioning setting over the time duration the user has been under the low end of comfortable condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL TANG/           Examiner, Art Unit 2115    


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115